

116 HRES 930 IH: Supporting the resiliency of America’s small businesses.
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 930IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Balderson (for himself, Mr. Gosar, Mr. Hagedorn, and Mr. Tipton) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONSupporting the resiliency of America’s small businesses.Whereas, on January 21, 2020, the United States confirmed the Nation’s first case of the novel coronavirus (which presents as the disease COVID–19);Whereas, on January 30, 2020, the World Health Organization (WHO) declared a global health emergency;Whereas, on February 24, 2020, the Trump administration asked Congress for $1,250,000,000 in new emergency funds to respond to COVID–19;Whereas, on February 29, 2020, the United States announced the first COVID–19-related death of a United States citizen;Whereas, on March 11, 2020, the WHO declared the COVID–19 outbreak a pandemic;Whereas, on March 13, 2020, the Trump administration declared a national emergency in order to assist States and territories with combating COVID–19;Whereas, on March 15, 2020, the Centers for Disease Control and Prevention recommended a restriction on gatherings of 50 or more people in the United States;Whereas, on March 27, 2020, the Trump administration signed into law the Coronavirus Aid, Relief, and Economic Security (CARES) Act, providing much-needed emergency loans and other financial support to American small businesses;Whereas most Governors have executed orders in States across the country to close or restrict the operations of businesses across various industries temporarily;Whereas these closures or operating limitations have caused significant strain on America’s small businesses in the interest of public health;Whereas small businesses are the engine of the American economy, comprising over 99 percent of all business ventures in the United States;Whereas prior to the pandemic, small businesses accounted for half of the American economy and nearly half of all American jobs;Whereas America’s small businesses will return and exceed pre-COVID–19 production; andWhereas the Congress of the United States should recognize and encourage American small businesses: Now, therefore, be itThat the House of Representatives—(1)commends the innovation and prosperity that American small businesses provide to the American people and the American economy;(2)acknowledges the necessity of continued congressional support for America’s small businesses, through both regulatory flexibility and direct financial support, such as sufficient funding of the programs of the Small Business Administration; and(3)recognizes the creators, owners, and employees of, and contributors to, America’s small businesses.